Citation Nr: 1604093	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from the May 1975 to March 1976 service period is a bar to receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the appellant and his sister testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  

The Board remanded the case in August 2012 for evidentiary development.  It now returns for further appellate action.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

The appellant accepted an undesirable discharge to avoid trial by general court-martial.


CONCLUSION OF LAW

The character of the appellant's discharge from the May 1975 to March 1976 service period is a bar to receipt of VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Development was substantially completed as instructed by the Board in its August 2012 remand, inclusive of obtaining Social Security Administration (SSA) records.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Analysis

The appellant's service records reflect that the appellant was absent without leave (AWOL) on November 3, 1975, when stationed at Camp Lejeune, North Carolina, while pending a non-judicial punishment ("NJP"), and that he was dropped from rolls as a deserter on November 16, 1975.  He surrendered to the FBI in Red Spring, North Carolina, on February 23, 1976.  Later in February 1976, at the recommendation of the commanding officer, the mark of desertion was removed as erroneous for the appellant's period of absence from November 3, 1975, to February 23, 1976; the appellant was to be tried for unauthorized absence only.  In March 1976, The Convening Authority of the Office of the Staff Judge Advocate recommended that the appellant's request for undesirable discharge to escape trial by court-martial be approved.  Also in March 1976, military command recommended that the appellant be discharged as undesirable for the good of the service.  

In March 1976 the appellant signed a memorandum with the subject, "Request for undesirable discharge for the good of the service."  The memorandum states that the appellant was requesting this undesirable discharge to escape trial by court-martial.  The appellant by that document acknowledged that he had had Article 31, Uniform Code of Military Justice, read and explained to him.  The document clearly states that the appellant was accepting a bad conduct or dishonorable discharge, that this would be an undesirable discharge, and that no rights existed for referral of the case to an administrative discharge board for consideration.  

The appellant received a service Form DD 214 showing discharge under other than honorable conditions.  

The Board finds that the signed March 1976 memorandum by which the appellant requested an undesirable discharge to escape trial by court-martial, and the service Form DD 214, taken together, clearly indicate the appellant's acceptance of an undesirable discharge to escape trial by general court-martial, and therefore, under provisions of 38 C.F.R. § 3.12(d)(1), his discharge is considered to have been issued under dishonorable conditions.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.12(a).  Thus, the appellant is not considered a "veteran" based on his period of service from September 1966 to July 1969. 

VA regulations provide an exception to the rule in 38 C.F.R. § 3.12(d)(1) if it is found that the person was insane at the time of committing the offense causing his discharge or release.  See 38 C.F.R. § 3.12(b).  The determination of insanity is to be made in accordance with 38 C.F.R. § 3.354  (2014).  That section defines insanity and provides that determinations with respect to insanity at the time of events leading to court-martial or discharge will be based on all the evidence procurable relating to the period involved, and applying the definition set forth in that section.  In this case, the appellant has not alleged and the record does not suggest that he was insane at the time of the offense or at the time of his request and acceptance of an undesirable discharge.


The appellant has set forth arguments asserting compelling circumstances surrounding his AWOL, including care for his ailing mother, as was also reflected in a service Form DD 293, dated in May 1977, when the appellant had petitioned for the character of his service be upgraded to honorable.  That petition and a subsequent petition by a service Form DD 293 in January 2007, were both denied by the service department.  As the Board of Correction of Naval Records determined in October 2010, "[T]he evidence submitted was insufficient to establish the existence of probable material error or injustice."

At his June 2012 hearing before the undersigned, the appellant additionally contended that his extended AWOL interval was at least in part due to stomach pain for which he was not receiving proper treatment from service personnel.  Obtained records from the Social Security Administration reflect that the appellant was treated for a chronic ulcer in 1991, and that the appellant suffered from brain injury in an automobile accident in 1984, subsequent to service.  

The Board finds that the arguments and evidence presented do not apply to 38 C.F.R. § 3.12(d) , but are specifically applicable to 38 C.F.R. § 3.12(c).  In essence, the appellant's claim is not being denied because he was AWOL from active duty for a continuous period of at least one hundred and eighty days, as described under subsection (c)(6), but because he accepted an undesirable discharge to escape trial by general court-martial and is therefore considered to have been discharged under dishonorable conditions, as described under subsection (d)(1). 

An honorable or general discharge issued by a discharge review board established under 10 U.S.C. 1553 may set aside a bar to benefits imposed under 38 C.F.R. § 3.12(d).  However, as noted above, the appellant's petitions for an upgrade to an honorable discharge in May 1977 and January 2007 were both denied by a service discharge review board.  

For the reasons discussed above, this appeal must be denied.


ORDER

The Board having determined that the character of the appellant's discharge from the May 1975 to March 1976 service period is a bar to receipt of VA compensation benefits, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


